

EXHIBIT 10.1
 
Named Executive Officer Salary and Bonus Arrangements for 2009
 
Base Salaries
 
The base salaries for 2009 for the executive officers (the "named executive
officers") of Southern Missouri Bancorp, Inc. (the "Company") who will be named
in the compensation table that will appear in the Company's upcoming 2009 annual
meeting proxy statement are as follows:
 
Name and Title
 
 
Base Salary
         
Greg A. Steffens
President, Chief Executive Officer, and Chief Financial Officer, Southern
Missouri Bancorp., Inc.; President and Chief Executive Officer, Southern Bank
  $ 190,292            
William Hribovsek
Chief Lending Officer, Southern Bank
    143,278            
William Aslin
Market Area President, Southern Bank
    117,797  

 
 
Description of 2009 Bonus Arrangement
 
The Company has no formal written incentive bonus plan for executive management;
however, the compensation committee does have written guidelines regarding bonus
payments. The guidelines indicate that the amount of bonus available for award
to executive management should be predicated on the Company's performance in
meeting various goals, including return on equity, growth in earnings per share,
efficiency and control of non-interest expense, and diversification of revenues.
Officers outside of executive management (including market area presidents)
generally participate in a bonus program that conditions awards upon reaching
employee and branch goals regarding loan and deposit growth, and overall company
profitability.
 
Additional information about the 2009 bonus compensation is incorporated herein
by reference from the Company's definitive proxy statement for its Annual
Meeting of Stockholders to be held in October 2009, except for information
contained under the heading "Report of the Audit Committee," a copy of which
will be filed not later than 120 days after the close of the fiscal year.
